Citation Nr: 9919153	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  96-41 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant, his spouse, and his niece.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to January 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  While the veteran served in combat during World War II, 
the veteran himself has never specifically noted a combat 
stressor.

3.  There is no credible link, established by medical 
evidence, between the veteran's current symptoms and an in-
service stressor.

4.  There is no competent medical evidence of a nexus between 
current psychiatric symptoms and military service.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1154, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service records reflect that he served during 
World War II and that his military occupational specialty 
(MOS) was as an ammunition bearer and as a rifleman.  He was 
awarded the Combat Infantryman Badge.  These records have 
been accepted as indicative of combat-related stressors.  A 
report from the National Personnel Records Center (NPRC) has 
revealed that they did not have the veteran's service medical 
records on file due to a fire at that facility in 1973.  

The veteran's initial claim for compensation benefits was 
filed in February 1982 and included a claim for organic brain 
syndrome.  Service connection was denied for that disorder 
shortly thereafter.  At that time, no reference was made to 
PTSD or PTSD symptoms.  

VA records from 1982 reflect that the veteran was 
hospitalized in February of that year.  His spouse reported a 
gradual deterioration in overall performance in the past 6 
months, with nightmares of a 10 year duration (nightmares 
regarding the veteran's active service were not indicated at 
this time).  Within the past month, he had exhibited episodes 
of bizarre behavior which he did not remember and 
forgetfulness of recent events.  He was oriented upon mental 
status examination with no psychotic symptoms.  His attention 
and recall appeared normal.  Additional testing did not 
reflect organic dysfunction.  The veteran was diagnosed with 
an amnestic disorder.  No reference was made to PTSD or PTSD 
symptoms.  

In a VA examination in May 1982, the veteran reported that he 
had no difficulty remembering important things, but he forgot 
the normal activities of daily living.  For example, he 
reported that he often got lost in his neighborhood.  Mental 
status examination showed that he was alert and oriented.  He 
responded to questions appropriately without evidence of 
deficits for language.  He did show memory deficits, 
particularly for remembering numbers.  It was felt that the 
veteran's amnestic syndrome was probably a manifestation of 
dementia.  Again, no reference was made to PTSD or PTSD 
symptoms.  

In August 1995, the veteran's spouse filed a claim on behalf 
of the veteran for service connection for PTSD.  In 
correspondence dated on October 5, 1995, a letter was sent to 
the veteran requesting that he provide details of the events 
during his active service.  His spouse replied shortly 
thereafter, stating that the veteran was not the same after 
his return from service.  

In an August 1996 rating decision, the veteran was awarded 
entitlement to a special monthly pension based on the need 
for aid and attendance of another person.

Private and VA medical records include documents from 1993 
through 1996 which reflect treatment for various 
disabilities, including dementia.  No reference is was made 
to PTSD or PTSD symptoms and no heath care provider treating 
the veteran has indicated treatment for PTSD.  A hospital 
report from May 1995 reflects that the veteran was treated 
for pneumonia and congestive heart failure.  It was noted in 
December 1995 that he was involved in an automobile accident 
at which time his spouse contented that he had PTSD and had 
attempted to kill three people with his car.  

Private medical records include a nursing home report from 
June 1996, indicating that the veteran had limited confusion 
secondary to Alzheimer's disease.  In a private physician's 
November 1996 statement, a Dr. Lewis reported that the 
veteran was confused and slow to answer questions or deal 
with new situations.  The veteran required the continuous 
care of another person and assistance in all activities of 
daily living.  Alzheimer's disease with confusion was 
indicated.  

In a VA examination held in February, 1997, it was noted that 
the veteran's records were reviewed.  The veteran was 
accompanied to the examination by his spouse.  The veteran 
could not himself be examined in a conversational manner.  He 
was expressionless and completely disoriented.  The veteran 
was described by the examiner as "completely demented," but 
it was uncertain as to whether this was caused by Alzheimer's 
or another type of cerebral degeneration.  The examiner noted 
that "to some extent" PTSD could be "considered" in this 
veteran but the degree was impossible to establish.  The 
diagnostic impression was dementia, perhaps the Alzheimer's 
type.  PTSD was not diagnosed.  

In a May 1997 statement, Lincoln F. Chin, M.D., reported that 
he had seen the veteran that day and that the veteran's 
spouse had stated the he was "having shell-shock disorder."  
She related that he had nightmares about the war and that he 
drank excessively because of this.  She also described the 
veteran as paranoid when any subject or television program 
came on about the war.  The examiner noted that, 
neurologically, the appellant did have mental deterioration 
and possibilities included small vessel disease or 
Alzheimer's with possible shell-shock symptoms. PTSD was not 
diagnosed.    

In June 1997, a private physician, Edward W. Guinn, M.D., 
reported that the veteran had PTSD-military service 
connected.  The basis for this diagnosis and the etiology of 
the PTSD was not stated.  

In August 1997, Virgil M. Cox, Jr., M.D., reported that he 
examined the veteran accompanied by his spouse who was his 
"principal informant."  She was regarded as "quasi-
reliable" as she imputed all of his symptoms and signs to 
his military service.  As a consequence of his military 
service, she said that he walked around like a zombie, 
screamed in his sleep and called out for his mother all of 
the time.  She noted that he drank heavily for many years 
after returning from service and was up at night.  He had not 
been regularly employed for any length of time since leaving 
the service.  The examiner noted that the veteran exhibited 
considerable dementia.  He knew that he was in a doctor's 
office with his spouse, and that this had something to do 
with his VA benefits, but he did not know the date, the date 
of the week, his address, or his telephone number.  Without 
his spouse, he would be helpless to find his way home.  He 
was not depressed or even particularly anxious in the 
situation, but did exhibit some evident tics which he did not 
seem to be conscious of.  The examiner noted that, by 
history, it was appeared that the veteran had PTSD.  However, 
the examiner stated that he was "more impressed with 
dementia as the presenting picture."  The final diagnoses 
included chronic, moderate, PTSD and dementia.  

At a March 1998 personal hearing, the veteran's spouse 
testified that his life in effect had ended with World War II 
and he had not had a real life since that time, nor had she.  
Hearing [Hrg.] Transcript [Tr.] at 3.  She said that, 
contrary to the records in the file, her husband did not have 
Alzheimer's disease.  Tr. at 7.  The veteran was unable to 
participate in the proceedings.  

Analysis

The VA has a duty to assist the veteran in developing facts 
pertinent to a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.103 and 3.159 (1998).  When a 
veteran's service medical records are unavailable, VA's duty 
to assist, and the Board's duty to provide reasons and bases 
for its findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule (see 38 U.S.C.A. 
§§ 71204(d)(1), 5107(b) (West 1991)), are heightened.  See 
also Moore (Howard) v. Derwinski. 1 Vet. App. 401, 404 
(1991).  While numerous evaluations have failed to diagnose 
the veteran with PTSD, records indicate that health care 
providers have diagnosed the veteran with PTSD.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the truthfulness of evidence must be presumed for the 
purposes of determining whether the veteran's claim of 
entitlement to service connection is well grounded.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); King v. Brown, 
5 Vet. App. 19, 21 (1993).  In light of the references to 
PTSD, the Board must find the claim of entitlement to service 
connection for PTSD is well grounded despite numerous 
psychiatric evaluations which have failed to diagnose the 
veteran with PTSD.  

The duty to assist includes obtaining medical records and 
medical examinations were indicated by the facts and 
circumstances of the individual case.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  "Full compliance with the (statutory 
duty to assist) also includes VA assistance in obtaining 
relevant records from private physician when (the veteran) 
has provided concrete data as to time, place, and identity."  
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  In this 
case, the veteran has never specified any documents which 
would support his claim.  Accordingly, the duty to obtain 
pertinent documents has been met.  

The Board has considered whether another VA examination 
should be performed.  However, based on the veteran's 
condition and the available medical evidence, the Board has 
determined that an additional VA examination would serve no 
purpose.  Accordingly, the Board may proceed with the 
adjudication of this claim at this time.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  Under the 
provisions for direct service connection for PTSD, 60 Fed. 
Reg. 32807-32808 (1999) (codified at 38 C.F.R. § 3.304(f)), 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(diagnosis of mental disorder); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 394 (1996).  The VA regulation was 
changed in June 1999 to conform to the Court's determination 
in Cohen v. Brown, 10 Vet. App. 128 (1997).  As the Cohen 
determination was in effect when the RO reviewed this case, 
the Board finds no prejudice to the veteran in proceeding 
with this case at this time.  See Bernard v. Brown,  4 Vet. 
App. 384 (1993).

With respect to the diagnosis criterion, the Court in Cohen 
indicated that VA adopted the DSM-IV in amending 38 C.F.R. §§ 
4.125 & 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  Where 
the law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The DSM-IV reflects a shift 
in diagnostic criteria from an objective standard for the 
sufficiency of the claimed stressor to a subjective one, such 
that the sufficiency of the stressor is now a clinical 
determination for the examining mental health professional.  
Cohen, 10 Vet. App. at 153 (Nebeker, Chief Judge, concurring 
by way of synopsis).

The Court also noted that where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)."  Id.  The Court 
indicated that when the RO or the Board believes the report 
is not in accord with applicable DSM criteria, the report 
must be returned for a further report.  Id.  However, in 
light of the veteran's condition, an additional VA evaluation 
to obtain additional information from the veteran would serve 
no purpose.

The record before the Board demonstrates that PTSD has been 
indicated.  The veteran's spouse appears to report that the 
veteran was exposed to stressful incidents in active service 
that resulted in PTSD.  Some medical providers, though by no 
means all, appear to have accepted the spouse's accounts of 
the veteran's symptoms as supporting a diagnosis of PTSD.  
Notwithstanding, as stated by the Court, "[j]ust because a 
physician or other health professional accepted the 
appellant's description of his active service experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for post-traumatic stress disorder."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

In the present case, combat-related stressors are conceded.  
If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressors occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  38 
U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d); Zarycki, 6 Vet. App. 
at 98.

38 C.F.R. § 3.304(f) requires medical evidence of a nexus 
between the claimed in-service stressor and the current 
disability.  The Board stresses that such after-the-fact 
medical nexus evidence cannot also be the sole evidence of 
the occurrence of the claimed stressor.  Moreau, 9 Vet. App. 
at 396.  In this case, however, while the veteran did serve 
in combat, he has never identified a stressor he indicates 
caused his PTSD.  This fact does not support the opinions of 
physicians who have diagnosed the veteran with PTSD.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

A review of the claims file reflects that there are private 
physicians' reports, dated in May 1997, June 1997, and August 
1997, in which it was noted that the veteran exhibited 
possible "shell-shock" symptoms, chronic moderate PTSD due 
to military service, or chronic, moderate PTSD, respectively.  
A review of these reports does not reflect, however, that any 
of these examiners have had the opportunity to review the 
claims file or, in some cases, the veteran himself.  There is 
no indication that any of these examiners had knowledge of 
the veteran's entire medical history, to include the 
diagnosis of amnestic syndrome in 1982.  Instead, the May and 
August 1997 reports specifically indicate that the veteran's 
spouse related his medical history and noted that she said 
that he suffered from shell-shock disorder.  The August 1997 
report also notes that the spouse's statements were "quasi-
reliable" as she imputed all of his symptoms to military 
service.  It is also noted that the June 1997 report of PTSD 
does not indicate whether the physician was a psychiatrist 
and there is nothing in these reports to suggest the etiology 
of the PTSD.  As indicated above, the Board is not required 
to accept doctors' opinions that are based upon the 
recitation of medical history.  See Godfrey v. Brown, 8 Vet. 
App. 113 (1995).  

The Board finds the considered opinion of the February 1997 
examiner to be more persuasive on the issue of the propriety 
of the diagnosis of PTSD.  This is true because the entire 
claims file was reviewed before making a determination that 
the diagnosis was dementia.  The Board notes that this 
disorder was first mentioned many years earlier upon VA 
examination in 1982.  The examiner noted that while PTSD 
could be considered, the degree was impossible to establish.  
Clearly, the examiner did not find that the diagnostic 
criteria for PTSD was met as no such diagnosis was made, and 
it is equally clear to the Board that the veteran is unable 
to cooperate when examined due to his dementia.  Thus, 
another examination would be fruitless.  It is pure 
conjecture to determine, based on the evidence of record, 
that the current psychiatric symptoms constitute PTSD due to 
military service.  

To comply with the statutory requirements of 38 U.S.C. 
§ 7104(d) to provide "reasons or bases" for its decisions, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet.  
App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
The Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

In Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), the 
Court held that credibility can be impeached generally by a 
showing of:  "interest, bias, inconsistent statements, or, 
to a certain extent, bad character."  For oral testimony, a 
hearing officer can consider: "demeanor of the witness, the 
facial plausibility of the testimony, and the consistency of 
the witness testimony and affidavits."  For documentary 
evidence: "A VA adjudicator may properly consider internal 
consistence, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran."

In this case, the Board must find that the spouse's 
recollections regarding the veteran's symptoms before the 
onset of his nonservice connected dementia are not credible.  
The August 1997 report also notes that the spouse's 
statements were "quasi-reliable" as she imputed all of his 
symptoms to military service.  At the March 1998 personal 
hearing, the veteran's spouse testified that, contrary to the 
records in the file, her husband did not have Alzheimer's 
disease.  Tr. at 7.  She appears to associate all of the 
veteran's disability to his active service.  In this regard, 
the Court has made clear that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
derived by specialized medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  See also Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. Brown, 6 Vet. 
App. 14, 16 (1993); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Fluker v. Brown, 5 Vet. App. 296, 299 (1993); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. 
App. 93-95 (1993); and Clarkson v. Brown, 4 Vet. App. 565, 
657 (1993).  In this case, the Board has found that the 
spouse is not credible in the relaying of the veteran's 
symptoms and she is not competent to associate the veteran's 
disability either with his active service or with PTSD.  As 
all diagnoses of PTSD appear to be based on the spouse's 
recollections of the veteran's symptoms, these opinions carry 
no weight.

As a medical opinion based on an inaccurate factual premise 
has no probative value, opinions purporting to link a 
psychiatric disability to an inservice stressor that the 
veteran has never cited are without merit.   See Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993); Elkins v. Brown, 5 
Vet. App. 474, 478 (1993).  The Board does not find it mere 
coincidence that PTSD was diagnosed only after the veteran's 
spouse filed this claim and only after the spouse began to 
relay the veteran's symptoms to health care providers.  The 
medical history of the veteran's condition, which the Board 
finds entitled to great probative weight, indicates no PTSD 
or PTSD-related symptoms prior to the advent of the veteran's 
catastrophic nonservice connected disability and supports the 
denial of this claim.  Simply stated, the Board finds that 
the VA examination of May 1982 and the hospitalization report 
of February 1982, which do not diagnosis PTSD, are entitled 
to more probative weight (particularly in light of the 
veteran's current medical condition) than those recent medial 
reports which have either diagnosed or indicated PTSD.

In light of the foregoing, the Board concludes the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  Although the veteran is 
entitled to the benefit of the doubt when the evidence 
supporting a grant of his claim and the evidence supporting a 
denial of the claim are in an approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the overwhelming preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  As 
stated by the Court, where the "preponderance of the 
evidence" is against the claim, the appellant loses and the 
benefit of the doubt doctrine has no application.  Id. at 56.  
A "properly supported and reasoned conclusion that a fair 
preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in approximate balance." Id. at 58.  In this case, for 
reasons cited above, the preponderance of the evidence is 
against the claim. 


ORDER

Entitlement to service connection for PTSD is denied.  


		
	John J. Crowley
	Member, Board of Veterans' Appeals



 

